Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 11 and 14 are objected to because of the following informalities:  
Claim 1, line 12 recites “the ruptured frangible seal”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the ruptured frangible seal component”. 
Claim 2, line 2 recites “the frangible seal”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the frangible seal component”. 
Claim 2, lines 2-3 recite "the fluidic channels". The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the series of fluidic channels”.
Claim 2, line 4 recites “the frangible seal”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the frangible seal component”. 
Claim 2, line 5 recites “the ruptured frangible seal”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the ruptured frangible seal component”. 
Claim 2, lines 6-7 recite "the fluidic channels". The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the series of fluidic channels”.
Claim 11, line 15 recites “the ruptured frangible seal”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the ruptured frangible seal component”. 
Claim 11, line 15 recites "the fluidic channels". The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the series of fluidic channels”.
Claim 14, line 2 recites “the frangible seal”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the frangible seal component”. 
Claim 14, lines 2-3 recite "the fluidic channels". The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the series of fluidic channels”.
Claim 14, line 4 recites “the frangible seal”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the frangible seal component”. 
  Claim 14, line 5 recites “the ruptured frangible seal”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the ruptured frangible seal component”. 
Claim 14, line 5 recites “the ruptured frangible seal”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the ruptured frangible seal component”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the frangible seal" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the frangible seal component”. 
Claim 1 recites the limitation "the fluidic channels" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the series of fluidic channels”. 
Claims 2-10 and 20 are similarly rejected by virtue of their dependency upon claim 1. 
Claim 2 recites “wherein activation of the plunger causes the frangible seal to rupture and the fluid to exit the drug storage chamber and pass through the ruptured frangible seal and into the drug storage chamber for mixture with the dry drug” in lines 4-6. This is confusing and the Examiner believes that there is a typographical mistake in line 5. The Examiner believes that the Applicant meant to recite “wherein activation of the plunger causes the frangible seal to rupture and the fluid to exit the [[drug]] fluid storage chamber and pass through the ruptured frangible seal and into the drug storage chamber for mixture with the dry drug” in lines 4-6.  
Claim 6 recites the limitation "the applicator platform" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the applicator 
Claim 9 recites the limitation "a dry drug" in line 2.  While this limitation technically has proper antecedent basis in claim 9 (as no dry drug was introduced in claim 1, from which claim 9 depends), it seems that Applicant may have intended for claim 9 to depend from claim 2, and that this reference to “a dry drug” in line 2 might supposed to be a reference to the dry drug introduce in claim 2. Appropriate action is required. For the purposes of examination, the Examiner will treat claim 9 as if it depends from claim 2. 
Claim 11 recites the limitation "the frangible seal" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the frangible seal component”. 
Claim 11 recites the limitation "the fluid" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to indicate in claim 11 that the pharmaceutically active ingredient recited in line 10 is a fluid.  
Claims 12-19 are similarly rejected by virtue of their dependency upon claim 11. 
Claim 14 recites “wherein activation of the plunger causes the frangible seal to rupture and the fluid to exit the drug storage chamber and pass through the ruptured frangible seal and into the drug storage chamber for mixture with the dry drug” in lines 4-6. This is confusing and the Examiner believes that there is a typographical mistake in line 5. The Examiner believes that the Applicant meant to recite “wherein activation of the plunger causes the frangible seal to rupture and the fluid to exit the [[drug]] fluid storage chamber and pass through the ruptured frangible seal and into the drug storage chamber for mixture with the dry drug” in lines 4-6.  
Claim 16 recites the limitation "the flock swab" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant for claim 16 to depend from claim 15, rather than claim 11. For the purposes of examination, the Examiner will treat claim 16 as if it depends from claim 15. 
Claim 18 recites the limitation "the applicator platform" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the applicator 
Claim 19 recites the limitation "the rigid plastic housing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant for claim 19 to depend from claim 18, rather than claim 11. For the purposes of examination, the Examiner will treat claim 19 as if it depends from claim 18. 

Double Patenting/Claim Rejections - 35 USC § 101
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,558,874 to Haber et al.
Regarding claim 1, Haber et al. discloses a drug product delivery device (applicator 1/50; see Figs. 1-8 and 11-12) comprising: 
a plunger (formed by body 2, acts as a plunger to proximal chambers 4 and 6 and middle chamber 8 when folded along line 32 – see Figs. 5-6) comprising a molded component (body 2) with a cover film (cover 26) (the claimed phase “molded component with a cover film” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Haber et al. is silent as to the process used to form the plunger, it appears that Haber et al.’s product would be the same or similar as that claimed.  MPEP 2113) that forms a series of fluidic channels (fluidic channels 54) on a first elongated surface (surface of body 2 over which distal chamber 53 is located) of the plunger;
a foil drug reservoir cap (proximal chambers 4 and 6) bonded to a second elongated surface (surface of body 2 over which proximal chambers 4 and 6 are located) of the plunger, wherein the foil drug reservoir cap (proximal chambers 4 and 6) creates a fluid storage chamber (interior of proximal chamber 4 and/or interior of proximal chamber 6) disposed between the foil drug reservoir cap (proximal chambers 4 and 6) and the second elongated surface (surface of body 2 over which proximal chambers 4 and 6 are located) of the plunger; 
a frangible seal component (valve 10 and/or 12) attached to the second elongated surface (surface of body 2 over which proximal chambers 4 and 6 are located) of the plunger, wherein the frangible seal component (valve 10 and/or 12) blocks a fluid (liquid diluents 14 and/or 16) (the Examiner notes that this is not a positive recitation of the fluid) from moving from the fluid storage chamber (interior of proximal chamber 4 and/or interior of proximal chamber 6) into the series of fluidic channels (fluidic channels 54); and 
an applicator (channel matrix 52) positioned at a tip of the plunger (distal end of body 2) and exposed to the series of fluidic channels (fluidic channels 54), wherein rupture of the frangible seal component (valve 10 and/or 12) causes the fluid (liquid diluents 14 and/or 16) to exit the fluid storage chamber (interior of proximal chamber 4 and/or interior of proximal chamber 6) and pass through the ruptured frangible seal component (ruptured valve 10 and/or 12) into the series of fluidic channels (fluidic channels 54) and into contact with the applicator (channel matrix 52).
Regarding claim 2, Haber et al. discloses the claimed invention as discussed above concerning claim 1, and Haber et al. further discloses a drug storage chamber (middle chamber 8) arranged on the plunger (body 2) between the frangible seal component (valve 10 and/or 12) and the series of fluidic channels (fluidic channels 54), the drug storage chamber (middle chamber 8) storing a dry drug (col. 4, lines 40-45); and wherein activation of the plunger causes the frangible seal component to rupture (valve 10 and/or 12) and the fluid  (liquid diluents 14 and/or 16) to exit the [[drug]] fluid storage chamber (interior of proximal chamber 4 and/or interior of proximal chamber 6) and pass through the ruptured frangible seal component (ruptured valve 10 and/or 12) and into the drug storage chamber (middle chamber 8) for mixture with the dry drug before the fluid and dry drug mixture enters into the series of fluidic channels (fluidic channels 54) and into contact with the applicator (channel matrix 52) (see Figs. 1-8, and col. 4, lines 50-54 and col. 5, line 36 – col. 6, line 26 and col. 6, lines 27-46 for folding plunger technique for reconstitution of the dry drug).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haber et al., per the teaching of U.S. Publication No. 2010/0104625 to Putnam et al.
Regarding claim 8, Haber et al. discloses the claimed invention as discussed above concerning claim 1, and Haber et al. further discloses that the fluid (the Examiner notes that this is not a positive recitation of the fluid) comprises a small molecule drug (the fluid once it arrives at the channel matrix 52 comprises erythromycin (col. 4, lines 40-47), which is a small molecule drug). 
Haber et al. does not expressly state that erythromycin is a small molecule drug, but the Examiner is of the position that this is known, thus Haber et al. anticipates claim 8. 
Nonetheless, Putnam et al. expressly states that erythromycin is a known small molecule drug (paragraph 84). 
As such, the Examiner is of the position that Haber et al. either anticipates claim 8, or that it would have been obvious to one of ordinary skill in the art that erythromycin is a known small molecule drug (based on the teaching of Putnam et al. (paragraph 84)). 
Regarding claim 9, Haber et al. discloses the claimed invention as discussed above concerning claim [[1]] 2, and Haber et al. further discloses that the fluid (the Examiner notes that this is not a positive recitation of the fluid) comprises a carrier fluid (liquid diluents 14 and/or 16) and [[a]] the dry drug that comprises a small molecule drug (the fluid once it arrives at the channel matrix 52 comprises erythromycin (col. 4, lines 40-47), which is a small molecule drug). 
Haber et al. does not expressly state that erythromycin is a small molecule drug, but the Examiner is of the position that this is known, thus Haber et al. anticipates claim 8. 
Nonetheless, Putnam et al. expressly states that erythromycin is a known small molecule drug (paragraph 84). 
As such, the Examiner is of the position that Haber et al. either anticipates claim 8, or that it would have been obvious to one of ordinary skill in the art that erythromycin is a known small molecule drug (based on the teaching of Putnam et al. (paragraph 84)). 
Regarding claim 10, Haber et al. discloses the claimed invention as discussed above concerning claim 1, and while Haber et al. does not expressly state that the fluid comprises a vaccine, the Examiner notes that this is not a positive recitation of the fluid and is of the position that the device of Haber et al. is fully capable of administering any fluid drug composition, including a vaccine. Since the structure of the device of Haber et al. is fully capable of administering a fluid vaccine composition, the Examiner is of the position that this limitation is anticipated by Haber et al. 
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used the device of Haber et al. to administer any pharmaceutically useful fluid composition since the structure of the device is fully capable of performing this function. 

Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-7 and 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783